DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	In response to the Board Decision filed on 8/3/2021, claims 1-20 are presently pending in the application.

Allowable Subject Matter
3.	Claims 1-20 are allowed over prior art made of record.

4.	The following is an examiner’s statement of reasons for allowance:
	The prior arts of record Somasundaran et al. (U.S. Patent Application Publication No. 2013/0066870), in view of Zhang et al. (U.S. Patent Application Publication No. 2015/0066483), in further view of Qi et al. (U.S. Patent No. 8,874,432), in view of Feldman et al. (U.S. Patent Application Publication No. 2014/0082003), do not teach, disclose or suggest:
The prior art made of record does not teach, make obvious, or suggest the claim limitations “determining a plurality of inter-sentential paths between a first entity in a first sentence of the at least two sentences and a second entity in a second sentence of the at least two sentences; applying a classifier to each inter-sentential path; identifying, by the classifier for each inter-sentential path, a relation between the first entity and the 
The dependent claims, being further limiting to the independent claims, defined and enabled by the Specification are also allowed.

The prior arts of record specifically do not teach or disclose a system comprising of one or more processors and a computer storage media including instructions for a relation extraction framework. The instructions executed by the one or more processors, cause the relation extraction framework to perform operations of processing at least two sentences of a document and determining a plurality of inter-sentential paths between a first entity in a first sentence of the at least two sentences and a second entity in a second sentence of the at least two sentences. Applying a classifier to each inter-sentential path and identifying, by the classifier for each inter-sentential path, a relation between the first entity and the second entity based on the inter-sentential path. Identifying further by the classifier from the plurality of inter-sentential paths, a shortest distance path between the first entity and the second entity, as claimed in independent claim 1.
Claims 2-8 are allowed because they are dependent on independent claim 1.


Claims 10-15 are allowed because they are dependent on independent claim 9.

The prior arts of record specifically do not teach or disclose a computer storage medium having thereon computer-executable instructions, the computer-executable instructions responsive to execution configuring a device to perform operations of receiving a document comprising two or more sentences. Identifying a first entity in a first sentence and a second entity in a second sentence and determining a plurality of inter-sentential paths between the first entity and the second entity. Applying a classifier to each inter-sentential path between the first entity and the second entity and identifying, by the classifier for each inter-sentential path, a relationship between the first entity and the second entity based on the inter-sentential path.Application No. 15/173,349Docket No.: 215786-0117-00-US-565974Amendment dated June 27, 2019Page 6  IReply to Office Action of May 20, 2019dentifying, further by the classifier from the plurality of inter-sentential paths, a shortest distance path between the first entity and the second entity, as claimed in independent claim 16.
Claims 17-20 are allowed because they are dependent on independent claim 16.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






8/17/2021
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164                                                                                                                                                                                                        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164